IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT



                                No. 02-20680
                              Summary Calendar



                          UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

                                     versus

                         ROGELIO RODRIGUEZ-CASTILLO,

                                             Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-01-CR-912-1
                       --------------------
                          March 12, 2003

Before JONES, STEWART and DENNIS, Circuit Judges.

PER CURIAM:*

     Rogelio       Rodriguez-Castillo         (“Rodriguez”)        appeals     his

guilty-plea    conviction     for    illegal      reentry,    in   violation   of

8 U.S.C. § 1326, and resulting 27-month sentence.                  He renews his

argument   that    the    district   court     erred    by   applying   U.S.S.G.

§ 2L1.2(b)(1)(C) at his sentencing.                He argues that his prior

felony conviction for possession of cocaine did not merit the

eight-level    adjustment      provided      in   §    2L1.2(b)(1)(C)    for    an


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 02-20680
                                   -2-

aggravated felony, and that he should have received only the

four-level adjustment provided in § 2L1.2(b)(1)(D) for “any other

felony.”    Rodriguez’s arguments regarding the definitions of “drug

trafficking offense” and “aggravated felony” for purposes of the

sentencing guidelines were recently rejected by this court in

United States v. Caicedo-Cuero, 312 F.3d 397, 699-706 (5th Cir.

2002.      Rodriguez’s   argument   that    drug   possession   is    not   an

aggravated felony under 8 U.S.C. §§ 1101(a)(43)(B) and 1326(b)(2)

is foreclosed by our precedent in United States v. Rivera, 265 F.3d

310 (5th Cir. 2001), cert. denied, 534 U.S. 1146 (2002), and United

States v. Hinojosa-Lopez, 130 F.3d 691 (5th Cir. 1997).          Thus, the

district court did not err in assessing an eight-level adjustment.

        Rodriguez also argues for the first time on appeal that, in

light of Apprendi v. New Jersey, 530 U.S. 466 (2000), 8 U.S.C.

§§ 1326(b)(1) and (b)(2) are unconstitutional because they treat a

prior conviction for an aggravated felony as a sentencing factor

and not an element of the offense.         This argument is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224 (1998).             Apprendi

did not overrule Almendarez-Torres.           See Apprendi, 530 U.S. at

489-90; see also United States v. Dabeit, 231 F.3d 979, 984 (5th

Cir. 2000).    Accordingly, this argument lacks merit.

     AFFIRMED.